Exhibit 10.118

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT is made and entered into this              day of
                                  by and between Aeolus Pharmaceuticals, Inc., a
Delaware corporation (the “Corporation”), and                                 
(“Indemnitee”).

 

RECITALS

 

WHEREAS, Indemnitee performs a valuable service to the Corporation in his
capacity as an officeer of the Corporation;

 

WHEREAS, the stockholders of the Corporation have adopted a certificate of
incorporation (the “Certificate”) and bylaws (the “Bylaws”) providing for the
indemnification of the directors, officers, employees and other agents of the
Corporation, including persons serving at the request of the Corporation in such
capacities with other corporations or enterprises, as authorized by the Delaware
General Corporation Law, as amended (the “Code”);

 

WHEREAS, the Certificate, the Bylaws and the Code, by their non-exclusive
nature, permit contracts between the Corporation and its agents, officers,
employees and other agents with respect to indemnification of such persons; and

 

WHEREAS, to induce Indemnitee to continue to serve as an officeer of the
Corporation, the Corporation has determined and agreed to enter into this
Agreement with Indemnitee;

 

NOW, THEREFORE, in consideration of Indemnitee’s continued service as an
officeer after the date hereof, the parties hereto agree as follows:

 

AGREEMENT

 

1. Indemnity of Indemnitee. The Corporation hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent authorized or permitted by the
provisions of the Certificate, the Bylaws and the Code, as the same may be
amended from time to time (but, only to the extent that such amendment permits
the Corporation to provide broader indemnification rights than the Certificate,
the Bylaws or the Code permitted prior to adoption of such amendment).

 

2. Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 3 hereof, the Corporation hereby further agrees
to hold harmless and indemnify Indemnitee:

 

(a) against any and all expenses that Indemnitee becomes legally obligated to
pay because of any claim or claims made against or by him in connection with any
proceeding (including an action by or in the right of the Corporation) to which
Indemnitee is, was or at any time becomes a party, or is threatened to be made a
party, by reason of the fact that Indemnitee

 

1.



--------------------------------------------------------------------------------

is, was or at any time becomes a director, officer, employee or other agent of
Corporation, or is or was serving or at any time serves at the request of the
Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise; and

 

(b) otherwise to the fullest extent as may be provided to Indemnitee by the
Corporation under the non-exclusivity provisions of the Code, Article SIXTH of
the Certificate and Article V of the Bylaws.

 

3. Limitations on Additional Indemnity. No indemnity pursuant to Section 2
hereof shall be paid by the Corporation:

 

(a) on account of Indemnitee’s conduct that is established by a final judgment
as knowingly fraudulent or deliberately dishonest or that constituted willful
misconduct;

 

(b) on account of Indemnitee’s conduct that is established by a final judgment
as constituting a breach of Indemnitee’s duty of loyalty to the Corporation or
resulting in any personal profit or advantage to which Indemnitee was not
legally entitled;

 

(c) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment under such
insurance, clause, bylaw or agreement;

 

(d) on account of any claim against Indemnitee solely for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Corporation pursuant to the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any
federal, state or local statutory law;

 

(e) if indemnification is not lawful (and, in this respect, both the Corporation
and Indemnitee have been advised that the Securities and Exchange Commission
believes that indemnification for liabilities arising under the federal
securities laws is against public policy and is, therefore, unenforceable and
that claims for indemnification should be submitted to appropriate courts for
adjudication);

 

(f) for any judgments, fines and amount paid in settlement in connection with
any proceeding by or in the right of the Corporation, if Indemnitee does not
meet the conditions of Sections 3(a) and (b) hereof; or

 

(g) in connection with any proceeding (or part thereof) initiated by Indemnitee,
or any proceeding by Indemnitee against the Corporation or its directors,
officers, employees or other agents, unless (i) such indemnification is
expressly required to be made by law, (ii) the proceeding was authorized by the
Board of Directors of the Corporation, (iii) such indemnification is provided by
the Corporation, in its sole discretion, pursuant to the powers vested in the
Corporation under the Code, or (iv) the proceeding is initiated pursuant to
Section 8 hereof.

 

2.



--------------------------------------------------------------------------------

4. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Indemnitee is a director,
officer, employee or other agent of the Corporation (or is or was serving at the
request of the Corporation as a director, officer, employee or other agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise) and shall continue thereafter so long as Indemnitee shall be
subject to any possible proceeding, by reason of the fact that Indemnitee was
serving in the capacity referred to herein.

 

5. Partial Indemnification. Indemnitee shall be entitled under this Agreement to
indemnification by the Corporation for a portion of the expenses that Indemnitee
becomes legally obligated to pay in connection with any proceeding referred to
in Section 2 hereof even if not entitled hereunder to indemnification for the
total amount thereof, and the Corporation shall indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled. For purposes of this Section
and without limitation, the termination of any claim, issue or matter in such a
proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

6. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Indemnitee of notice of the commencement of any proceeding,
Indemnitee will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Indemnitee otherwise than under this
Agreement unless and only to the extent that such failure or delay materially
prejudices the Corporation. With respect to any such proceeding as to which
Indemnitee notifies the Corporation of the commencement thereof:

 

(a) the Corporation will be entitled to participate therein at its own expense;

 

(b) except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee. After notice from the Corporation to Indemnitee of
its election to assume the defense thereof, the Corporation will not be liable
to Indemnitee under this Agreement for any expenses subsequently incurred by
Indemnitee in connection with the defense thereof except for reasonable costs of
investigation or otherwise as provided below. Indemnitee shall have the right to
employ separate counsel in such proceeding but the fees and expenses of such
counsel incurred after notice from the Corporation of its assumption of the
defense thereof shall be at the expense of Indemnitee unless (i) the employment
of counsel by Indemnitee has been authorized by the Corporation, (ii) Indemnitee
shall have reasonably concluded, and so notified the Corporation, that there is
an actual conflict of interest between the Corporation and Indemnitee in the
conduct of the defense of such action or (iii) the Corporation shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of Indemnitee’s separate counsel shall be at the
expense of the Corporation. The Corporation shall not be entitled to assume the
defense of any proceeding brought by or on behalf of the Corporation or as to
which Indemnitee shall have made the conclusion provided for in clause (ii)
above; and

 

3.



--------------------------------------------------------------------------------

(c) the Corporation shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which shall not be unreasonably withheld. The
Corporation shall be permitted to settle any action or claim except that it
shall not settle any action or claim in any manner which would impose any
non-monetary penalty or limitation on Indemnitee without Indemnitee’s written
consent, which may be given or withheld in Indemnitee’s sole discretion.

 

7. Expenses. (a) The Corporation shall advance, prior to the final disposition
of any proceeding, promptly following request therefor, all expenses incurred by
Indemnitee in connection with such proceeding upon receipt of an undertaking by
or on behalf of Indemnitee to repay said amounts if it shall be determined
ultimately that Indemnitee is not entitled to be indemnified under the
provisions of this Agreement, the Bylaws, the Code or otherwise.

 

(b) Notwithstanding the foregoing, no advance shall be made by the Corporation
to Indemnitee (except by reason of the fact that Agent is or was a director of
the Corporation in which event this paragraph shall not apply) in any proceeding
if a determination is reasonably and promptly made (i) by a majority vote of
directors who were not parties to the proceeding, even if not a quorum, or (ii)
by a committee of such directors designated by a majority vote of such
directors, even though less than a quorum, or (iii) if there are no such
directors, or such directors so direct, by independent legal counsel in a
written opinion, that the facts known to the decision-making party at the time
such determination is made demonstrate clearly and convincingly that Indemnitee
acted in bad faith or in a manner that Indemnitee did not believe to be in or
not opposed to the best interests of the Corporation, or with respect to any
criminal proceeding that Indemnitee acted without reasonable cause to believe
that his conduct was lawful.

 

8. Enforcement.

 

(a) Any right to indemnification or advances granted by this Agreement to
Indemnitee shall be enforceable by or on behalf of Indemnitee in any court of
competent jurisdiction if (i) the claim for indemnification or advances is
denied (otherwise than pursuant to Section 7(b)), in whole or in part, or (ii)
no disposition of such claim is made within ninety (90) days of request
therefor. Indemnitee, in such enforcement action, if successful in whole or in
part, shall be entitled to be paid also the expense of prosecuting such claim.

 

(b) It shall be a defense to any action brought to enforce a claim for
indemnification is made under Section 2 hereof (other than an action brought to
enforce a claim for expenses pursuant to Section 7 hereof, provided that the
required undertaking has been tendered to the Corporation) that Indemnitee is
not entitled to indemnification because of the limitations set forth in Section
3 hereof. In connection with any action brought to enforce a claim by Indemnitee
for advances (except by reason of the fact that Agent is or was a director of
the Corporation in which event this paragraph shall not apply), the Corporation
shall be entitled to raise a defense as to any such action if the Corporation
has clear and convincing evidence that Indemnitee acted in bad faith or in a
manner that Indemnitee did not believe to be in or not opposed to the best
interests of the Corporation, or with respect to any criminal proceeding that
Indemnitee acted without reasonable cause to believe that his conduct was
lawful.

 

4.



--------------------------------------------------------------------------------

(c) Neither the failure of the Corporation (including its Board of Directors or
its stockholders) to have made, prior to the commencement of such enforcement
action, a determination that indemnification of Indemnitee is proper in the
circumstances, nor an actual determination by the Corporation (including its
Board of Directors or its stockholders) that such indemnification is improper
shall be a defense to the enforcement action or create a presumption that
Indemnitee is not entitled to indemnification under this Agreement or otherwise.

 

9. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.

 

10. Non-Exclusivity of Rights. The rights conferred on Indemnitee by this
Agreement shall not be exclusive of any other right which Indemnitee may have or
hereafter acquire under any statute, provision of the Certificate or the Bylaws,
agreement, vote of stockholders or disinterested directors, or otherwise, both
as to action in his official capacity and as to action in another capacity while
holding office.

 

11. Survival of Rights.

 

(a) The rights conferred on Indemnitee by this Agreement shall continue after
Indemnitee has ceased to be a director, officer, employee or other agent of the
Corporation or to serve at the request of the Corporation as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise and shall inure to the
benefit of Indemnitee’s heirs, executors and administrators.

 

(b) This Agreement shall be binding upon any successor to the Corporation
(whether direct or indirect, by purchase, merger, consolidation or otherwise).
The Corporation shall require any successor to all or substantially all of the
business or assets of the Corporation, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.

 

12. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify
Indemnitee to the fullest extent provided by the Certificate, the Bylaws, the
Code or any other applicable law.

 

13. Entire Agreement. (a) This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof.

 

(b) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer or director of the Corporation, and the
Corporation acknowledges that Indemnitee is relying upon this Agreement in
serving as an officer or director of the Corporation.

 

5.



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware without application of the
conflict of laws provisions thereof.

 

15. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

 

16. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.

 

17. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

 

18. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery if delivered by hand to the party to whom such communication was
directed, (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid, (iii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not so confirmed, then on
the next business day, or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt:

 

(a) If to Indemnitee, at the address indicated on the signature page hereof.

 

(b) If to the Corporation, to:

 

Aeolus Pharmaceuticals, Inc.

P.O. Box 14287

79 T.W. Alexander Drive

4401 Research Commons, Suite 200

Research Triangle Park, NC 27709

 

or to such other address as may have been furnished to Indemnitee by the
Corporation.

 

19. Certain Definitions. For purposes of this Agreement:

 

(a) The term “proceeding” shall be broadly construed and shall include, without
limitation, the investigation, preparation, prosecution, defense, settlement,
arbitration and appeal of, and the giving of testimony in, any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
arbitrational, administrative or investigative.

 

(b) The term “expenses” shall be broadly construed and shall include, without
limitation, court costs, attorneys’ fees, witness fees, fines, amounts paid in
settlement or judgment and any other costs and expenses of any nature or kind
incurred in connection with any proceeding.

 

6.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

AEOLUS PHARMACEUTICALS, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

INDEMNITEE Name:  

 

--------------------------------------------------------------------------------

Signature:  

 

--------------------------------------------------------------------------------

Address:    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

7.